Exhibit CERTIFICATE OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION SERIES A JUNIOR PARTICIPATING PREFERRED STOCK OF 1st CONSTITUTION BANCORP Pursuant to Section 14A:7-2(4) of the New Jersey Business Corporation Act The undersigned DOES HEREBY CERTIFY: FIRST:That the name of the corporation is 1st CONSTITUTION BANCORP. SECOND:That the following resolutions were duly adopted by the Board of Directors (the “Board”) of 1st Constitution Bancorp, a New Jersey corporation (hereinafter called the “Corporation”), at a meeting duly convened and held on December 18, 2008, at which a quorum was present and acting throughout: RESOLVED, that pursuant to the authority vested in the Board in accordance with the provisions of the Corporation’s Certificate of Incorporation, as amended (the “Certificate of Incorporation”), the number of shares constituting the “Series A
